United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1370
Issued: April 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 22, 2016 appellant, through counsel, filed a timely appeal from a May 26, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to an April 3, 2015
employment incident.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 29, 2015 appellant, then a 44-year-old rural letter carrier, filed a recurrence of
disability claim (Form CA-2a) alleging that on April 3, 2015 she experienced pain radiating from
her buttocks to her left leg lifting parcels out of a hamper. She related that the pain from her
original employment-related back sprain on December 10, 2013 increased on April 3, 2015.3
Appellant did not stop work and the employing establishment advised that she did not indicate
that she had “any health issues as a result of an injury.”
OWCP developed the claim as a new injury.
A magnetic resonance imaging (MRI) scan dated April 15, 2015 revealed “[a] large
central to left paracentral disc herniation with extrusion [that] contacts, flattens, deforms and
displaces the thecal sac posteriorly.” It revealed significant progression of a disc herniation at
L5-S1 compared to a prior study.
In a report dated April 23, 2015, Dr. Kenneth Rauschenback, an osteopath, discussed
appellant’s December 2013 work injury and noted that a lumbar spine MRI scan obtained in
December 2013 revealed disc bulges at L4-5 and L5-S1, but no fracture or herniation. He
obtained a history of increased pain radiating down her left leg over the past few weeks without a
new injury. Dr. Rauschenback noted that appellant could not work due to pain. He listed
examination findings and reviewed the results of a lumbar MRI scan dated April 14, 2015
showing a disc herniation with a left paracentral L5-S1 disc extrusion that seemed a progression
of the prior disc bulge. Dr. Rauschenback diagnosed low back pain, a lumbar herniated disc, and
lumbar radiculopathy.
On April 24, 2015 Dr. Enrique Sanz, a Board-certified physiatrist, noted that appellant
sustained an injury on December 10, 2013 when she slipped on ice going down stairs. Appellant
returned to work, but experienced increased symptoms two weeks before his examination.
Dr. Sanz diagnosed lumbar radiculitis/neuritis and a herniated lumbar disc at L5-S1. He related,
“[Appellant’s] work injury was on December 10, 2013 [when] she slipped on ice [and] fell
backwards. She was working until April 3, 2015 when she suffered an exacerbation also while
working.” Dr. Sanz found that appellant was totally disabled and that her symptoms and
complaints resulted from her employment injury.
Dr. Sanz, in a progress report dated June 2, 2015, reiterated that appellant had sustained a
work injury on December 10, 2013 falling backward on ice and that she had an exacerbation of
that injury on April 3, 2015 at work. He found that she could return to modified employment on
June 8, 2015. Dr. Sanz related, “I feel the current symptoms are causally related to the injury at
work. [Appellant’s] complaints are consistent with the illness/injury. [Her] history of the
injury/illness is consistent with my objective findings.”
In a duty status report (Form CA-17) dated June 2, 2015, Dr. Sanz diagnosed a herniated
disc at L5-S1 and checked a box marked “yes” that the history of a workers’ compensation injury

3

OWCP File No. xxxxxx806.

2

in December 2013 corresponded to that on the form of appellant falling on ice and injuring her
lower back on December 10, 2013.
On June 17, 2015 appellant filed a claim for wage-loss compensation (Form CA-7) from
May 18 to June 12, 2015.
In an attending physician’s form report (Form CA-20) dated June 10, 2015, Dr. Sanz
diagnosed lumbar radiculitis, neuritis of the left lower extremity, and a herniated disc. He
checked a box marked “yes” that the condition was caused or aggravated by employment and
provided a history of her December 2013 fall down stairs on ice onto her back. Dr. Sanz opined
that appellant was disabled from April 17 to June 2, 2015.
OWCP, on July 8, 2015, advised appellant that it had initially approved payment of a
limited amount of medical expenses as her injury appeared minor and was not controverted by
the employing establishment. It was now formally adjudicating her claim. OWCP noted that the
medical evidence addressed her December 10, 2013 employment injury and did not attribute the
diagnosed conditions to the alleged April 3, 2015 work injury. It requested that appellant submit
a report from her physician explaining how the identified work incident caused or aggravated a
diagnosed condition. OWCP also asked her to provide additional factual information in support
of her claim.
In a statement dated August 4, 2015, appellant related that she told the postmaster on
April 13, 2015 that she was experiencing severe low back pain. She believed that she aggravated
her December 10, 2013 work injury.
By decision dated August 11, 2015, OWCP denied appellant’s claim for an injury on
April 3, 2015. It found that she had not submitted factual evidence supporting that the claimed
work incident occurred as alleged.
In a report dated December 7, 2015, Dr. Nicholas Renaldo, an orthopedic surgeon, related
that he initially evaluated appellant on June 6, 2014 for low back pain after a fall at work on
December 10, 2013 and that imaging studies showed a disc bulge at L4-5 and L5-S1. He noted
that on April 23, 2015 she saw a physician assistant for back pain that had increased over the
past few weeks. Dr. Renaldo reported that imaging studies now showed a disc herniation at
L5-S1 that “appeared to be progression of the disc bulge seen on the prior MRI [study].” He
diagnosed a herniated disc at L5-S1 on the left with radiculopathy and recommended surgery.
Dr. Renaldo concluded, “To reiterate, [appellant’s] condition is a result of her work-related
injury on December 10, 2013. The subsequent injury on April 3, 2015 caused an exacerbation of
the injury sustained in the prior accident. As a result of the pain and neurologic deficit caused by
these injuries, [she] is unable to work and remains temporarily totally disabled at this time.”
On March 18, 2016 appellant, through counsel, requested reconsideration. He disagreed
with OWCP’s evaluation of her notice of recurrence of disability as a new claim. Counsel
advised that the April 3, 2015 incident aggravated her prior December 10, 2013 employment
injury, accepted under file number xxxxxx806 for lumbar sprain. He argued that OWCP should
have expanded acceptance of that claim to include bulging and herniated discs. Counsel asserted
that appellant provided a statement dated August 4, 2015 responding to OWCP’s request for

3

factual information. He maintained that OWCP should have further developed the medical
evidence in accordance with its procedures.
By decision dated May 26, 2016, OWCP modified its August 11, 2015 decision to find
that appellant established the occurrence of the April 3, 2015 work incident. It determined,
however, that the medical evidence was insufficient to show the identified incident of lifting
parcels on April 3, 2015 caused or aggravated a diagnosed condition.
On appeal counsel contends that she has submitted sufficient medical evidence to
establish a medical condition due to the April 3, 2015 work incident. He further argues that
OWCP erred in not accepting additional conditions as due to the prior work injury. Counsel
maintains that OWCP acted in an adversarial manner and should have participated in
development of the evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to
the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP must determine whether “fact of injury” is established. First, an employee has the
burden of demonstrating the occurrence of an injury at the time, place, and in the manner
alleged, by a preponderance of the reliable, probative, and substantial evidence.6 Second, the
employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish a causal relationship between the employment incident and the alleged disability and/or
condition for which compensation is claimed.7 An employee may establish that the employment
incident occurred as alleged, but fail to show that her disability and/or condition relates to the
employment incident.8
OWCP’s procedures provide:
“Doubling is the combination of two or more case files. It occurs when an
employee has sustained more than one injury and it is necessary to combine all of
4

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

5

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

6

David Apgar, 57 ECAB 137 (2005); Delphyne L. Glover, 51 ECAB 146 (1999).

7

Gary J. Watling, 52 ECAB 278 (2001); Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Id.

4

the records in one case folder. The case records are kept separately but travel
under one claim number, which is known as the master file.”9
Regarding when to double cases, the OWCP procedures state:
“Cases should be doubled when correct adjudication of the issues depends on
frequent cross-reference between files. Cases meeting one of the following tests
must be doubled:
(1) A new injury case is reported for an employee who previously filed an
injury claim for a similar condition or the same part of the body. For
instance, a claimant with an existing case for a back strain submits a new
claim for a herniated lumbar disc.”10
OWCP procedures further provide that cases should be doubled as soon as the need to do
so becomes apparent.11
ANALYSIS
The Board finds that the case is not in posture for decision.
Appellant sustained an initial injury on December 10, 2013, accepted by OWCP for
lumbar sprain under file number xxxxxx806. She returned to work in February 2014. On
April 29, 2015 appellant filed a recurrence of disability claim beginning April 3, 2015 alleging
that she experienced a sharp pain lifting parcels. The Board finds that OWCP properly
adjudicated the claim as a new injury as she attributed her condition to new work factors.12
On April 23, 2015 Dr. Rauschenback reviewed appellant’s history of a December 2013
employment injury. He indicated that she felt increased pain radiating into her left leg for the
last few weeks without a new injury. Dr. Rauschenback noted that an April 14, 2015 MRI scan
showed a disc herniation and disc extrusion at L5-S1 that appeared a progression from the prior
MRI scan obtained after the December 2013 injury.
In a report dated April 24, 2015, Dr. Sanz discussed appellant’s December 10, 2013 work
injury and believed that she had experienced an exacerbation of that injury on April 3, 2015. He
diagnosed lumbosacral radiculitis/neuritis and a herniated disc at L5-S1, and found that she was
totally disabled. On June 2, 2015 Dr. Sanz discussed both appellant’s December 10, 2013 work
injury and the April 3, 2015 employment incident and opined that her symptoms were due to her

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(a)
(February 2000).
10

Id. at Chapter 2.400.8(c)(1).

11

Id. at Chapter 2.400.8.

12

See id. at Recurrences, Chapter 2.1500.3(c)(5) (June 2013).

5

employment injury, noting that her complaints and history of injury were consistent with the
examination findings.13
Dr. Renaldo, on December 7, 2015, advised that he treated appellant after her
December 10, 2013 employment injury and that the diagnostic studies at that time showed a
lumbar sprain. He indicated that the most recent MRI scan revealed an L5-S1 disc herniation
and that appellant had another work injury on April 3, 2015. Dr. Renaldo diagnosed a herniated
disc at L5-S1 due to appellant’s December 10, 2013 work injury and opined that she also
experienced an aggravation of her injury on April 3, 2015.
OWCP procedures provide that cases should be combined when correct adjudication of
the issues depends on frequent cross-reference between files. If a new injury case is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the
body, doubling is required.14
Cases should be combined when correct adjudication of the issues depends on frequent
cross reference between the files. In this case, the medical evidence addresses both the
December 10, 2013 work injury and the April 3, 2015 employment incident. As discussed,
OWCP procedures provide for the doubling of a claim when a new injury case is reported for an
employee who previously filed an injury claim for a similar condition for the same part of the
body.15 For a full and fair adjudication of appellant’s claims the files should be doubled. The
Board will remand the case to OWCP for doubling of file numbers with the current claim and
further development of the medical evidence to determine whether appellant sustained either an
April 3, 2015 work injury or progression of a previously accepted work injury. OWCP shall
issue a de novo decision following any necessary further development.
CONCLUSION
The Board finds that the case is not in posture for decision.

13

In a June 10, 2015 form report, Dr. Sanz diagnosed lumbar radiculitis, left lower extremity neuritis, and a
herniated disc. He checked the box marked “yes” that the condition was work related and included a history of the
December 2013 work injury.
14

Supra note 10, at Chapter 2.400.8(c); B.I., Docket No. 14-0578 (issued July 1, 2014).

15

Id.

6

ORDER
IT IS HEREBY ORDERED THAT the May 26, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: April 14, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

